Opinion by
Wright, J.,
On April 14, 1959, following a valid separation from his last employment, Erwand Kasarian filed an application for unemployment compensation benefits. On September 24, 1959, the Bureau of Employment Security mailed to Kasarian at his last known post office address a revised benefit rate determination notice that he was ineligible for benefits because of insufficient base year earnings. This notice was accompanied by a letter from the manager of the local employment office informing Kasarian that, if he disagreed with the determination, he had the right to file an appeal on or before October 4, 1959. There is nothing in the record to indicate that Kasarian did not receive this notice and accompanying letter, nor does he contend otherwise. Kasarian did not file an appeal from the Bureau’s revised determination until October 30, 1959. The Referee dismissed the appeal on the ground that it was not timely filed. The Board of-Review affirmed the decision of the Referee, and the instant appeal to the Superior Court followed. - ..
*346Section 501(e) of the Unemployment Compensation Law1 provides that the determination of the Burean shall be final unless claimant files an appeal “within ten (10) calendar days after such notice was delivered to him personally, or was mailed to his last known post office address”. Claimant has offered no excuse whatever for his delay. Under the circumstances, the Referee was without jurisdiction to consider the claim on the merits. We have no alternative other than to affirm the decision of the Board. See Banton Unemployment Compensation Case, 193 Pa. Superior Ct. 356, 165 A. 2d 90.
Decision affirmed.

 Act of December 5, 1936, P. L. [1937] 2897, 43 P.S. 751 et seq.